USCA4 Appeal: 22-6320      Doc: 5         Filed: 08/23/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6320


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        MICHAEL GENE TERRELONGE,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Robert J. Conrad, Jr., District Judge. (3:09-cr-00229-RJC-DCK-1; 3:21-cv-
        00137-RJC)


        Submitted: August 18, 2022                                        Decided: August 23, 2022


        Before WYNN, THACKER, and HEYTENS, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Michael Gene Terrelonge, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6320         Doc: 5      Filed: 08/23/2022      Pg: 2 of 2




        PER CURIAM:

               Michael Gene Terrelonge, a federal inmate, seeks to appeal the district court’s order

        construing Terrelonge’s self-styled “petition” as an unauthorized, successive 28 U.S.C.

        § 2255 motion and dismissing it for lack of jurisdiction. We dismiss the appeal for lack of

        jurisdiction because the notice of appeal was not timely filed.

               When the United States or its officer or agency is a party in a civil case, the notice

        of appeal must be filed no more than 60 days after the entry of the district court’s final

        judgment or order, Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal

        period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under Fed. R. App. P.

        4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

        requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court entered its order on April 13, 2021. Terrelonge filed the notice of

        appeal on March 10, 2022. * Because Terrelonge failed to file a timely notice of appeal or

        to obtain an extension or reopening of the appeal period, we dismiss the appeal.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        DISMISSED




               *
                 For the purpose of this appeal, we assume that the date appearing on the notice of
        appeal is the earliest date Terrelonge could have delivered the notice to prison officials for
        mailing to the court. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988).

                                                      2